MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00166-CV

              GALVESTON COUNTY HEALTH DISTRICT, Appellant

                                            V.
                              ERICA HANLEY, Appellee

 Appeal from the 56th District Court of Galveston County. (Tr. Ct. No. 12-CV-2314).


TO THE 56TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 4th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is a statutory interlocutory appeal from the
             order signed by the trial court on February 19, 2014. After
             submitting the case on the appellate record and the arguments
             properly raised by the parties, the Court holds that there was no
             reversible error in the trial court’s order. Accordingly, the
             Court affirms the trial court’s judgment.

                   The Court orders that the appellant, Galveston County
             Health District, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered December 4, 2014.

              Panel consists of Justices Massengale, Brown, and Huddle.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT